Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's representative e-mailed agenda to examiner.  See INTERVIEW SUMMARY ATTACHMENT #2.  The agenda presented five items for discussion.
	As to item #1, applicant's representative proposed amending claim 1 to recite the features of claim 23 [consists of a first protrusion and a second protrusion].  Applicant's representative's arguments in the agenda regarding claim 23 are not persuasive.  Examiner commented that Hoke renders obvious providing the claimed first protruding part consisting of a first protrusion and a second protrusion in the long first inclined portion.  Examiner emphasized that Hoke teaches using a pitch of 1/8 inch to 2 times groove width, a width of 50-90% pitch and a spacing of 10-50% pitch for protrusions to obtain the expected and predictable result of minimizing or preventing tire damage from stone pickup and stone penetration.  Examiner commented that no undue experimentation is required to use parameters of pitch, width and spacing to obtain result of the first protruding part consisting of a first protrusion and a second protrusion in the long first inclined portion for desired minimization / prevention of tire damage from stone pickup and stone prevention.  With respect to Hoke's teaching that spacing of protrusions is 10 to 50% of pitch, examiner noted that the combination of the long first inclined portion and the short inclined portion defines a pitch of the zigzag circumferential groove.

	As to item #3, applicant's representative proposed amending claim 1 to recite features of claims 2 [first protrusion and second protrusion], 3 [height of first protrusion greater than height of second protrusion] and 21 [protruding part extends fully across main groove].  Examiner noted that this proposed amendment raises a new issue requiring further consideration and search and would not be entered after final.
	As to item #4, applicant's representative proposed amending claim 1 to recite the features of claim 2 [first protrusion and second protrusion], 24 [each first inclined portion comprises a plurality of expanded width portions] and "the first protrusion and the second protrusion are arranged within a region of one of the plurality of expanded portions".  Examiner noted that this proposed amendment raises a new issue requiring further consideration and search and would not be entered after final.
	As to item #5, applicant's representative proposed amending claim 1 to recite features of claims 2 [first protrusion and second protrusion], 3 [height of first protrusion greater than height of second protrusion], 7 [protruding part provided on connecting portion where sipe communicates with main groove] and "the sipe is in communication with the main groove between the first protrusion and the second protrusion".  Examiner 


/STEVEN D MAKI/
Primary Examiner, Art Unit 1749